Exhibit 10.1

FOURTH LOAN MODIFICATION AGREEMENT (DOMESTIC)

This Fourth Loan Modification Agreement (Domestic) (this “Loan Modification
Agreement”) is entered into as of September 30, 2011 (the “Fourth Loan
Modification (Domestic) Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021(“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation, each with offices located at 4320
Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (“International”, and
together with Stereotaxis, individually and collectively, jointly and severally,
“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 11, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 11, 2009, as amended by a certain First Loan Modification Agreement
(Domestic), dated as of December 15, 2009 as further amended by a certain Second
Loan Modification Agreement (Domestic), dated as of December 17, 2010, and as
further amended by a certain Third Loan Modification Agreement (Domestic), dated
as of June 29, 2011 (as may be amended from time to time, the “Loan Agreement”)
and a certain Export-Import Bank Loan and Security Agreement, dated as of
March 11, 2009, as amended by a certain Export-Import Bank First Loan
Modification Agreement, dated as of December 15, 2009 and as further amended by
a certain Export-Import Bank Second Loan Modification Agreement, dated as of
December 17, 2010 (as may be amended from time to time, the “EXIM Bank Loan and
Security Agreement”), in each case between Borrower and Bank. Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement (together with any other collateral security granted to Bank,
the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(iv) thereof:

“(iv) Term Loan 2010. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan 2010 shall accrue interest at a floating per
annum rate equal to the Prime Rate plus three and one-half of one percent
(3.50%), which interest shall be payable monthly in accordance with
Section 2.1.7(b) above.”

and inserting in lieu thereof the following:

“(iv) Term Loan 2010. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan 2010 shall accrue interest at a floating per
annum rate equal to the Prime Rate plus five and one-half of one percent
(5.50%), which interest shall be payable monthly in accordance with
Section 2.1.7(b) above.”

 

1



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by inserting the following new text
immediately after Section 6.9(b) thereof:

“(c) 2011 Equity Event. On or before November 30, 2011, Borrower shall provide
Bank evidence satisfactory to Bank, in its sole discretion, that Borrower has
received net proceeds in an amount equal to or greater than Ten Million Dollars
($10,000,000) from (x) the issuance of additional equity of the Borrower,
(y) the issuance by Borrower of additional Subordinated Debt, and/or (z) with
the prior written consent of Bank, such consent not to be unreasonably withheld,
the sale and/or exclusive licensing of certain assets of the Borrower.”

 

  3 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
aggregate of (X) the Borrowing Base plus (Y) the Guaranteed Line; minus (b) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit plus an amount equal to the Letter of Credit Reserves); minus
(c) the FX Reserve; minus (d) the outstanding principal balance of any Advances
(including any amounts used for Cash Management Services); minus (e) the
outstanding principal balance of any Guaranteed Advances. The aggregate amount
of all Credit Extensions (other than outstanding principal under the Equipment
Line) under this Agreement outstanding at any time, together with all
outstanding Advances (as defined in the EXIM Loan Agreement) under the EXIM Loan
Agreement outstanding at any time shall not exceed Thirty Million Dollars
($30,000,000).

“Revolving Line” is an Advance or Advances (including, without limitation,
Guaranteed Advances and Advances made pursuant to the EXIM Loan Agreement) in an
aggregate amount outstanding at any time under this Agreement and the EXIM Loan
Agreement of up to Thirty Million Dollars ($30,000,000).”

and inserting in lieu thereof the following:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
aggregate of (X) the Borrowing Base plus (Y) the Guaranteed Line; minus (b) the
amount of all outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit plus an amount equal to the Letter of Credit Reserves); minus
(c) the FX Reserve; minus (d) the outstanding principal balance of any Advances
(including any amounts used for Cash Management Services); minus (e) the
outstanding principal balance of any Guaranteed Advances. The aggregate amount
of all Credit Extensions (other than outstanding principal under the Term Loan
2010) under this Agreement outstanding at any time, together with all
outstanding Advances (as defined in the EXIM Loan Agreement) under the EXIM Loan
Agreement outstanding at any time shall not exceed Twenty Million Dollars
($20,000,000).

“Revolving Line” is an Advance or Advances (including, without limitation,
Guaranteed Advances and Advances made pursuant to the EXIM Loan Agreement) in an
aggregate amount outstanding at any time under this Agreement and the EXIM Loan
Agreement of up to Twenty Million Dollars ($20,000,000).”

 

2



--------------------------------------------------------------------------------

  4 The Loan Agreement shall be amended by inserting the following definitions
in Section 13.1 thereof, each in its appropriate alphabetical order:

““Fourth Loan Modification Agreement” is that certain Fourth Loan Modification
Agreement (Domestic), by and between Borrower and Bank, dated as of the Fourth
Loan Modification (Domestic) Effective Date.

“Fourth Loan Modification (Domestic) Effective Date” is defined in the preamble
to the Fourth Loan Modification Agreement.”

 

  5 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted and replaced with Exhibit A attached hereto.

4. WAIVER OF FINANCIAL COVENANT. Bank hereby waives testing of the minimum
Tangible Net Worth financial covenant contained in Section 6.9(a) of the Loan
Agreement solely for the compliance period ended September 30, 2011. Bank’s
waiver shall only apply to the Tangible Net Worth financial covenant, and only
for such specific compliance period described above, and shall not constitute a
continuing waiver. Borrower hereby acknowledges and agrees that, except as
specifically provided herein, nothing in this Section or anywhere in this Loan
Modification Agreement shall be deemed or otherwise construed as a waiver by the
Bank of any of its rights and remedies pursuant to the Loan Documents,
applicable law or otherwise.

5. FEES. Borrower shall pay to Bank a waiver fee equal to One Hundred Thousand
Dollars ($100,000), which waiver fee shall be due on the date hereof and shall
be deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

6. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Fourth Loan
Modification Effective Date (Domestic), each in form and substance satisfactory
to the Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of each Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
each Borrower as in effect on the date hereof (but only to the extent modified
since last delivered to the Bank), (ii) the resolutions of each Borrower
authorizing the execution and delivery of this Loan Modification Agreement, the
other documents executed in connection herewith and each Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of each Borrower (but only to the extent any signatories
have changed since such incumbency certificate was last delivered to Bank);

 

  B. the Export-Import Bank Third Loan Modification Agreement, executed by each
Borrower, in form and substance acceptable to Bank, in its sole discretion;

 

  C. duly executed and delivered Ratifications and Acknowledgement of Amended
and Restated Unconditional Guaranty from each Guarantor;

 

  D. updated property insurance and liability insurance certificates, in form
and substance acceptable to Bank, in its sole discretion;

 

  E. evidence satisfactory to Bank that the Alafi Letter of Credit has not been
terminated; and

 

  F. such other documents as Bank may request, in its reasonable discretion.

 

3



--------------------------------------------------------------------------------

7. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. Except as
otherwise disclosed in that certain Perfection Certificate dated March 5, 2009,
the Borrower hereby certifies that no Collateral is in the possession of any
third party bailee (such as at a warehouse). In the event that Borrower, after
the date hereof, intends to store or otherwise deliver the Collateral to such a
bailee, then Borrower shall first receive, the prior written consent of Bank and
such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate, dated as of March 5, 2009, and acknowledges, confirms
and agrees the disclosures and information above Borrower provided to Bank in
the Perfection Certificate remain true and correct in all material respects as
of the date hereof.

8. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits,

 

4



--------------------------------------------------------------------------------

collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Silicon Valley
Bank (including a Bank subsidiary) or in transit to any of them. At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Bank may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the loan. ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

14. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

15. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

16. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois as of the Fourth
Loan Modification (Domestic) Effective Date.

 

BORROWER: STEREOTAXIS, INC. By  

/s/ Karen W. Duros

Name:  

Karen W. Duros

Title:  

Senior Vice President

STEREOTAXIS INTERNATIONAL, INC. By  

/s/ Karen W. Duros

Name:  

Karen W. Duros

Title:  

Vice President

BANK: SILICON VALLEY BANK By  

/s/ Sheila Colson

Name:  

Sheila Colson

Title:  

Advisor

[Signature Page to Fourth Loan Modification and Waiver Agreement (Domestic)]



--------------------------------------------------------------------------------

Exhibit A to Third Loan Modification Agreement (Domestic)    

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK   Date:                          FROM: STEREOTAXIS, INC.
and STEREOTAXIS INTERNATIONAL, INC.

The undersigned authorized officer of Stereotaxis, Inc., a Delaware corporation
and Stereotaxis International, Inc. (collectively, jointly and severally, the
“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                      with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies   Monthly financial statements with Compliance Certificate   
Monthly within 30 days      Yes  No    Annual financial statement (CPA Audited)
+ CC    FYE within120 days      Yes  No    10-Q, 10-K and 8-K    Within 5 days
after filing with SEC      Yes  No   

A/R & A/P Agings, Deferred Revenue and Inventory

Reports

   Monthly within 30 days      Yes  No    Transaction Reports    Weekly, within
5 days*      Yes  No    Projections    Annually within 30 days prior to FYE     
Yes  No   

 

* Monthly during a Streamline Period, within 5 days after the end of each month

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

  

 

Financial Covenant

   Required     Actual      Complies  

Maintain as indicated:

       

Minimum Tangible Net Worth** (tested quarterly)

   $                   $                      Yes  No   

Liquidity Ratio (at all times)

     * **         Yes  No   

2011 Equity Event (on or before November 30, 2011

   $ 10,000,000      $                      Yes  No   



--------------------------------------------------------------------------------

** See Section 6.9(a) and Exhibit A of the Loan Agreement

*** See Section 6.9(b) of the Loan Agreement

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

STEREOTAXIS, INC.

STEREOTAXIS INTERNATIONAL, INC.

  By:  

 

   Name:  

 

  Title:  

 

BANK USE ONLY  

Received by:  

 

    AUTHORIZED SIGNER    

Date:  

 

 

Verified:  

 

    AUTHORIZED SIGNER    

Date:  

 

 

Compliance Status:   Yes  No      

 



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                         

 

I. Tangible Net Worth (Section 6.9(a))

Required:              Commencing on December 31, 2010 and as of the last day of
each quarterly period thereafter, Borrower shall maintain a minimum Tangible Net
Worth of no less than $5,870,710; provided, that such minimum Tangible Net Worth
requirement shall, effective as of June 30, 2011, provided no Event of Default
has occurred and is continuing, be reduced by Five Million Dollars ($5,000,000);
provided further, that in the event that Guaranteed Advances are no longer
available under the Guaranteed Line, the foregoing covenant levels shall be
adjusted by Bank, in its good faith business judgment. Such Tangible Net Worth
requirements set forth above shall be increased by fifty percent (50%) of the
net proceeds from issuances of equity securities of the Borrower and/or
Subordinated Debt issued after the Second Loan Modification (Domestic) Effective
Date.

Actual:

 

A.

   Consolidated total assets of Borrower and its Subsidiaries    $              
  

B.

   Subordinated Debt    $                 

C.

   Outstanding Guaranteed Advances    $                 

D.

   Adjusted Assets [line A plus line B plus line C]    $                 

E.

   Amounts attributable to Goodwill    $                 

F.

   Intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and capitalized research and
development expenses (except prepaid expenses)    $                 

G.

   Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates    $                 

H.

   Reserves not already deducted from assets    $                 

I.

   Intangible assets [line E plus line F plus line G plus line H]    $
                

J.

   Total Liabilities    $                 

K.

   Up to $4,500,000 mark-to-market expense incurred in accordance with GAAP as a
result of mark-to-market adjustments of the value of Warrants of the Borrower   
$                 

L.

   TANGIBLE NET WORTH [line D minus line I minus line J plus line K]    $
                

Is line L equal to or greater than (less than) $            ?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

II. Liquidity Ratio (Section 6.9(b))

Required: Maintain (i) at all times during the months of January, February,
April, May, July, August, October and November of each fiscal year, a Liquidity
Ratio of not less than 1.50:1.00; and (ii) at all times during the months of
March, June, September and December of each fiscal year, a Liquidity Ratio of
not less than 1.25:1.00, it being understood that Short Term Advances shall be
excluded from the foregoing calculation.

Actual:

 

A.

  

Borrower’s unrestricted cash at Bank

   $                 

B.

  

Borrower’s net billed accounts receivable

   $                 

C.

  

the unused available amount under the Guaranteed Line

   $                 

D.

  

LIQUIDITY [line A plus line B plus line C]

   $                 

E.

  

Total outstanding Obligations of Borrower owed to Bank (excluding Short Term
Advances)

   $                 

F.

  

LIQUIDITY RATIO [line D divided by line E]

   $                 

Is line F equal to or greater than [            ]:1.00?

 

             No, not in compliance                 Yes, in compliance

 

1



--------------------------------------------------------------------------------

III. 2011 Equity Event (Section 6.9(c))

Required: On or before November 30, 2011, Borrower shall provide Bank evidence
satisfactory to Bank, in its sole discretion, that Borrower has received net
proceeds in an amount equal to or greater than Ten Million Dollars ($10,000,000)
from (x) the issuance of additional equity of the Borrower, (y) the issuance by
Borrower of additional Subordinated Debt, and/or (z) with the prior written
consent of Bank, such consent not to be unreasonably withheld, the sale and/or
exclusive licensing of certain assets of the Borrower.

Actual:

 

A.

   Net proceeds from (x) the issuance of additional equity of the Borrower, (y)
the issuance by Borrower of additional Subordinated Debt, and/or (z) with the
prior written consent of Bank, such consent not to be unreasonably withheld, the
sale and/or exclusive licensing of certain assets of the Borrower    $
                

Is line A, or on before November 30, 2011, equal to or greater than $10,000,000?

 

             No, not in compliance                 Yes, in compliance

1375184.2

 

2